 

Exhibit 10.5

 

CONVERTED RSU ESCROW AGREEMENT

 

THIS CONVERTED RSU ESCROW AGREEMENT (the “Agreement”) is dated as of August 15,
2019 (the “Closing Date”), by and among Bright Mountain Media, Inc., a Florida
corporation (the “Buyer”), Slutzky & Winshman, Ltd., an Israeli corporation
(“S&W”), the individuals listed in Schedule I attached hereto (the “RSUs
Holders”), the shareholders of S&W (the “Shareholders”), and Pearlman Law Group
LLP, a Florida limited liability partnership, as escrow agent (the “Escrow
Agent”). Capitalized terms used but not defined herein have the meaning afforded
to them in the Share Exchange Agreement (defined below).

 

WHEREAS, on July 31, 2019 the Buyer, Bright Mountain Israel Acquisition Ltd., an
Israeli company (in formation) and wholly-owned subsidiary of the Buyer (the
“Merger Sub”), S&W and the Shareholders entered into that certain Share Exchange
Agreement and Plan of Merger (the “Share Exchange Agreement”), pursuant to which
the Shareholders agreed to transfer to the Buyer all of the issued and
outstanding Ordinary Shares of S&W;

 

WHEREAS, in connection with the transactions contemplated by the Share Exchange
Agreement, pursuant to Section 2.5 of the Share Exchange Agreement upon the
lapse of thirty (30) days from the filing by Buyer of the Israeli Sub-Plan with
the ITA, or earlier (but in any event not prior to Closing) if permitted under
applicable Law or pursuant to the Options Tax Ruling or Interim Tax Ruling, if
obtained, all 3(i) Options shall be exchanged by the Buyer into restricted stock
units on account of the Consideration Shares, under the Buyer’s Compensation
Plans (including the Israeli Sub-Plan), in such numbers as set forth opposite to
each RSUs Holder’s name under Schedule B of the Share Exchange Agreement (the
“Converted RSUs”), which will have the same vesting schedule, be subject to the
same continued employment conditions and issued at the same specific Tax route
under which such 3(i) Options were granted by S&W;

 

WHEREAS, Upon the Effective Time, such 3(i) Options shall be deemed to have been
cancelled against issuance of the Converted RSUs, without any further action of
the Parties or the RSUs Holders;

 

WHEREAS, S&W and the RSUs Holders agreed to deposit the Converted RSUs into
escrow pending release pursuant to the terms of the Share Exchange Agreement;

 

WHEREAS, the parties to the Share Exchange Agreement have determined that all
conditions precedent to the Closing have been satisfied; and

 

WHEREAS, the Buyer, the RSUs Holders and S&W desire that the Escrow Agent accept
the Converted RSUs, Consideration Shares underlying the vested Converted RSU,
plus any and all dividends and distributions thereon (the “Escrow Property”), in
escrow, to be held and disbursed as hereinafter provided.

 

IT IS AGREED:

 

1. Appointment of Escrow Agent. The Buyer, the RSUs Holders and S&W hereby
appoint the Escrow Agent to act in accordance with and subject to the terms of
this Agreement and the Escrow Agent hereby accepts such appointment and agrees
to act in accordance with and subject to such terms.

 

2. Escrow. On or before the date hereof, the Buyer shall deliver to the Escrow
Agent the RSU grant agreements to be entered between the Buyer and each of the
RSUs Holders, and upon vesting of such Converted RSUs, certificates, in each
case, representing the Converted RSUs granted under the RSUs Holders’ names, and
in the amounts, as set forth on Schedule B of the Share Exchange Agreement, to
be held and disbursed subject to the terms and conditions of this Agreement, the
Share Exchange Agreement, the Buyers Compensation Plans (including the Israeli
Sub-Plan), the 103K Tax Ruling (if applicable) and the RSU grant agreements to
be entered between the Buyer and each of the RSUs Holders. In addition to the
legends set forth in the Share Exchange Agreement, the certificates representing
the Consideration Shares, underlying the vested Converted RSUs shall bear the
following legend:

 

 

 

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF THAT CERTAIN ESCROW AGREEMENT DATED AUGUST 15, 2019 BY AND BETWEEN
BRIGHT MOUNTAIN MEDIA, INC., SLUTZKY & WINSHMAN, LTD., THE RSUS HOLDERS, THE
SHAREHOLDERS AND THE ESCROW AGENT NAMED THEREIN, A COPY OF WHICH IS ON FILE AT
THE PRINCIPAL OFFICES OF BRIGHT MOUNTAIN MEDIA, INC.”

 

3. Disposition of Escrow Property. The Escrow Agent will hold the Escrow
Property in escrow until authorized hereunder to release and deliver the Escrow
Property as follows:

 

(a) Release of Converted RSUs to the 103K Trustee on behalf of an RSUs Holder.
From time to time during the Escrow Period (as defined below), the request to
release of any Converted RSUs and/or Consideration Shares underlying the vested
Converted RSUs to the 103K Trustee on behalf of an RSUs Holder in accordance
with Section 2.5 of the Share Exchange Agreement and subject to the terms and
conditions the Buyers Compensation Plans (including the Israeli Sub-Plan), 103K
Tax Ruling (if applicable) and the RSU grant agreements to be entered between
the Buyer and each of the RSUs Holders, shall be accompanied by written
instructions signed jointly by the Buyer, the RSUs Holder and the Shareholders
specifying the number of Converted RSUs and/or Consideration Shares underlying
the vested Converted RSU to be so released (the “RSUs Holder Release
Instructions”). Upon receipt of the RSUs Holder Release Instructions, the Escrow
Agent shall promptly, without any further notice, action or deed, release and
deliver such number of Converted RSUs and/or Consideration Shares underlying the
vested Converted RSU to the 103K Trustee on behalf of such RSUs Holder. Any
Consideration Shares issuable in connection with any Converted RSUs, which are
not vested in accordance with their terms, following the applicable RSUs
Holders’ termination of engagement with S&W or any Affiliate thereof
(collectively “Termination of Engagement”), shall, as soon as practicable
following such Termination of Engagement, be redistributed by Buyer to the 103K
Trustee on behalf of the Shareholders in accordance with the Shareholders’ Pro
Rata Share and such number of Consideration Shares shall be released and
delivered by the Escrow Agent to the 103K Trustee on behalf of the Shareholders
by written instructions signed by the Shareholders, with a copy to the Buyer
(the “Shareholders Release Instructions” and together with the RSUs Holder
Release Instructions, the “Release Instructions”), without any further notice,
action or deed.

 

(b) Termination of Escrow. The escrow created hereunder shall terminate without
any further notice, action or deed, upon the earlier to occur of (i) the release
of all Converted RSUs and/or Consideration Shares underlying the vested
Converted RSU to the 103K Trustee on behalf of the RSUs holders and/or
redistribution and release to the 103K Trustee on behalf of the Shareholders, or
(ii) twenty-four (24) months following the date on which all Converted RSUs have
become vested in accordance with their terms (the “Termination Date”). To the
extent any Escrow Property continues to be held by the Escrow Agent following
the Termination Date, such Escrow Property, if any, shall be delivered to the
103K Trustee on behalf of the applicable RSUs Holder, or if a Termination of
Engagement has occurred in connection with such RSUs Holder, to the 103K Trustee
on behalf of the Shareholders (in accordance with the Shareholders’ Pro Rata
Share), automatically without the need of a Release Instructions.

 

-2-

 

 

(c) Disposition Dispute. If either the Buyer, an RSUs Holder, a Shareholder, or
S&W believe that the Escrow Property should not be released by the Escrow Agent
at the Termination Date, or pursuant to a notice given under this Agreement
prior to the Termination Date, then such party shall deliver written notice
thereof to the Escrow Agent and the other parties to this Agreement prior to
such release (with the failure to timely deliver such notice waiving any right
to challenge the release of the Escrow Property). Upon receipt of such notice,
the Escrow Agent may take one of the following actions, in its sole and absolute
discretion: (i) deposit the Escrow Property with the clerk of a court of
competent jurisdiction, provided, that upon the deposit by the Escrow Agent of
the Escrow Property with such clerk, the Escrow Agent shall be relieved of all
further obligations and released from all liability hereunder; (ii) file a suit
in interpleader in such court and obtain an order from such court requiring all
parties involved to litigate in such court their respective claims arising out
of or in connection with the Escrow Property; (iii) continue to hold the Escrow
Property until direction to release the Escrow Property by the final,
non-appealable judgment of a court of competent jurisdiction or by mutual
written agreement of the Buyer, S&W, the Shareholders and the applicable RSUs
Holder; or (iv) deliver the Escrow Property to a successor escrow agent mutually
selected by the Buyer, the Shareholders and S&W; provided that the parties
hereof release the Escrow Agent from all further liability with respect to the
Escrow Property. In the event that any such controversy arises hereunder
pursuant to which the Escrow Agent may take the aforementioned actions the
Escrow Agent shall not be required to determine the proper resolution of such
controversy or the proper disposition of the Escrow Property.

 

(d) No Discretionary Authority. The Escrow Agent has no discretion with respect
to, or duty to make any determination as to, whether a notice is properly given,
nor is the Escrow Agent required to review or evaluate, or be subject to, the
Share Exchange Agreement any other Transaction Document or any other underlying
agreement. The Escrow Agent shall have no further duties hereunder after the
disbursement of the Escrow Property in accordance with this Section 3.

 

4. Rights of the RSUs Holders in Converted RSUs.

 

4.1 Voting and Other Shareholder Rights. An RSUs Holder (and Shareholder) shall
not have any voting rights or any other rights as a shareholder of the Buyer
with respect to the Converted RSUs and/or Consideration Shares underlying the
vested Converted RSU, until such time as they are delivered to the 103K Trustee
on behalf of the RSUs Holder (or transferred to the 103K Trustee on behalf of a
Shareholder) in accordance with Section 3.

 

4.2 Dividends or Other Distributions in Respect of the Converted RSUs;
Adjustments in Number of Converted RSUs. For so long as the Consideration Shares
underlying the vested Converted RSUs are held by the Escrow Agent (the “Escrow
Period”), any dividends or distributions payable in cash or non-cash property
(including capital stock of the Buyer) shall be paid with respect to the
Consideration Shares underlying the vested Converted RSUs and held as Escrow
Property to be released pari passu with the Consideration Shares underlying the
vested Converted RSUs in accordance with Section 3 above. The number of
Converted RSUs and/or Consideration Shares underlying the vested Converted RSUs,
will be adjusted to reflect any split, reverse split, reclassification or other
adjustment to the common stock of the Buyer in the same manner as the number of
issued and outstanding shares of the common stock are adjusted to reflect any
such event.

 

4.3 Restrictions on Transfer and Redemption. During the Escrow Period, no sale,
transfer or other disposition may be made of any of the Converted RSUs and/or
Consideration Shares underlying the vested Converted RSUs, by the Buyer or an
RSUs Holder. During the Escrow Period, the Buyer shall not be permitted to
redeem, substitute or replace the Converted RSUs without the RSUs Holders’ prior
written consent or as provided under the Buyers Compensation Plans (including
Israeli Sub-Plan). During the Escrow Period, the Converted RSUs will be
reflected on the books and records of the Buyer as issued and outstanding
shares.

 

-3-

 

 

5. Concerning the Escrow Agent.

 

5.1 Good Faith Reliance. The Escrow Agent shall not be liable for any action
taken or omitted by it in good faith. The Escrow Agent shall be entitled to
consult with external counsel of its own reasonable selection and the opinion of
such counsel shall be full and complete authorization and protection to the
Escrow Agent in respect of any action taken or omitted by the Escrow Agent
hereunder in good faith and in accordance with the opinion of such counsel. The
Escrow Agent may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
internal or external counsel chosen by the Escrow Agent), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is believed by the
Escrow Agent to be genuine and to be signed or presented by the proper person or
persons. The Escrow Agent shall not be bound by any notice or demand, or any
waiver, modification, termination or rescission of this Agreement unless
evidenced by a writing delivered to the Escrow Agent signed by the proper party
or parties and, if the duties or rights of the Escrow Agent are affected, unless
it shall have given its prior written consent thereto. It is understood and
acknowledged that certain notices given by the Buyer hereunder may be prepared
by the Escrow Agent when acting in its capacity as counsel to the Buyer, and
that fact shall not undermine the validity of any such notice or the Escrow
Agent’s ability to rely thereon.

 

5.2 Duties Limited. The Escrow Agent: (i) is not responsible for the performance
by the Buyer or the Shareholders of this Agreement or any of the other
Transaction Documents or for determining or compelling compliance therewith;
(ii) is only responsible for holding the Escrow Property in escrow pending
release thereof in accordance with Section 3; and (iii) shall not be obligated
to take any legal or other action hereunder which might in its judgment involve
or cause it to incur any expense or liability unless it shall have been
furnished with indemnification acceptable to it, in its sole and absolute
discretion. The duties and obligations of the Escrow Agent shall be limited to
and determined solely by the express provisions of this Escrow Agreement and no
implied duties or obligations shall be read into this Escrow Agreement against
the Escrow Agent. The Escrow Agent’s duties hereunder are purely ministerial and
the Escrow Agent is not acting as a fiduciary to the Buyer or the Shareholders.
The Escrow Agent is not bound by and is under no duty to inquire into the terms
or validity of any other agreements or documents, including any agreements which
may be related to, referred to in or deposited with the Escrow Agent in
connection with this Escrow Agreement, notwithstanding that the Escrow Agent has
acted as counsel to the Buyer in connection with the subject matter thereof.

 

5.3 Indemnification. The Escrow Agent shall be indemnified and held harmless
severally and not jointly by the Buyer, S&W and the RSUs Holders from and
against any expenses, including counsel fees and disbursements, or loss suffered
by the Escrow Agent in connection with any action, suit or other proceeding
involving any claim which in any way, directly arises out of or relates to this
Agreement, the services of the Escrow Agent hereunder, or the Escrow Property
held by it hereunder solely as a result of its function as Escrow Agent, and not
as it relates to its function of Buyer’s counsel. In no event shall Escrow Agent
be liable for special, indirect, consequential, or punitive damages, or damages
for lost profits solely as a result of its function as Escrow Agent, and not as
it relates to its function as Buyer’s counsel. In the event of the receipt of
notice of any demand or claim or the commencement of any action, suit or
proceeding, the Escrow Agent, in its sole and absolute discretion, may take the
actions set forth in Section 3(c) hereof with respect to the Escrow Property.
The provisions of this Section 5.3 shall survive in the event the Escrow Agent
resigns or is discharged pursuant to Sections 5.6 or 5.7 below. The Escrow Agent
shall not incur any liability for not performing or fulfilling any duty,
obligation or responsibility hereunder by reason of any occurrence beyond the
control of the Escrow Agent (including but not limited to any act or provision
of any present or future Law or Governmental Entity or any act of God or war).

 

-4-

 

 

5.4 Fees and Expenses. The Buyer shall be liable for and shall pay all of the
Escrow Agent’s out of pocket expenses incurred by Escrow Agent in the
performance of its duties hereunder. The out of pocket expenses shall be paid to
the Escrow Agent from time to time at its request.

 

5.5 Further Assurances. From time to time on and after the date hereof, the
Buyer and the Shareholders shall deliver or cause to be delivered to the Escrow
Agent such further documents and instruments and shall do or cause to be done
such further acts as the Escrow Agent shall reasonably request to carry out more
effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder, but at no additional expense to the Shareholders.

 

5.6 Resignation. The Escrow Agent shall have the right at any time to resign for
any reason or no reason at all and be discharged of its duties as Escrow Agent
hereunder by giving written notice of its resignation to the parties hereto at
least ten (10) calendar days prior to the date specified for such resignation to
take effect. All obligations of the Escrow Agent hereunder shall cease and
terminate on the effective date of its resignation and its sole responsibility
thereafter shall be to hold the Escrow Property, for a period of ten (10)
calendar days following the effective date of resignation, at which time:

 

(i) if a successor escrow agent shall have been appointed and written notice
thereof shall have been given to the resigning Escrow Agent by parties hereto
and the successor escrow agent, then the resigning Escrow Agent shall deliver
the Escrow Property to the successor escrow agent; or

 

(ii) if a successor escrow agent shall not have been appointed, for any reason
whatsoever, the resigning Escrow Agent shall deliver the Escrow Property to a
court of competent jurisdiction in the county in which the Escrow Property is
then being held, and take all necessary steps to do so, and give written notice
of the same to the parties hereto.

 

5.7 Discharge of Escrow Agent. The Escrow Agent shall resign and be discharged
from its duties as escrow agent hereunder if so requested in writing at any time
jointly by the Buyer, the Shareholders and S&W; provided, that any notice of
discharge must (i) direct the disposition of the Escrow Property by Escrow Agent
and (ii) include a full release of the Escrow Agent of all liability hereunder.

 

5.8 Conflicting Demands. In the event that the Escrow Agent shall be uncertain
as to its duties or rights hereunder or shall receive instructions with respect
to the Escrow Property which, in its sole and absolute discretion, are in
conflict either with other instructions received by it as Escrow Agent or with
any provision of this Escrow Agreement, the Escrow Agent shall have the absolute
right to suspend all further performance under this Escrow Agreement (except for
the safekeeping of the Escrow Property) until such uncertainty or conflicting
instructions have been resolved to the Escrow Agent’s sole and absolute
satisfaction in accordance with Section 3(c) hereof and provided that Escrow
Agent has provided reasonable notice of this uncertainty and the suspension of
its performance to the Buyer and the Shareholders; provided that if the Escrow
Agent so suspends all or some portion of further performance under this Escrow
Agreement because of any such uncertainty, then the Escrow Agent shall use its
reasonable best efforts to resolve such uncertainty as soon as reasonably
practicable possible so as to be able to resume such performance.

 

-5-

 

 

6. Miscellaneous.

 

6.1 Governing Law. This Agreement shall for all purposes be deemed to be made
under and shall be construed in accordance with the laws of the State of
Florida, without regard to the conflicts of laws principles thereof.

 

6.2 Entire Agreement. This Agreement and the Share Exchange Agreement contains
the entire agreement of the parties hereto with respect to the subject matter
hereof and, except as expressly provided herein, may not be changed or modified
except by an instrument in writing signed by the Buyer, S&W, the Shareholders,
the RSUs Holders and the Escrow Agent.

 

6.3 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.

 

6.4 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns.

 

6.5 Notices. Any notice or other communication required or which may be given
hereunder shall be sufficiently given when so delivered if by hand or overnight
delivery or if sent by certified mail or private courier service within five
days after deposit of such notice, postage prepaid, or sent by facsimile or
other electronic transmission (with confirmation of receipt), addressed as set
forth in the Share Exchange Agreement.

 

If to the Buyer: 6400 Congress Avenue   Suite 2050   Boca Raton, FL 33431  
Attention: W. Kip Speyer, Chief Executive Officer   email:
kip@brightmountainmedia.com     With a copy to: Pearlman Law Group LLP   200 S.
Andrews Avenue   Suite 901   Fort Lauderdale, FL 33301   Attention: Brian A.
Pearlman, Esq.   email: brian@pslawgroup.net     If to S&W: Slutzky & Winshman
Ltd.   4 Ha’Sadnaot Street   Tel-Aviv, Israel 46728   Attention: Joey Winshman  
Email: joey@snw.media   Slutzky & Winshman Ltd.     with a copy to:

H-F & Co.

Rubenstein House – 7th Floor

20 Lincoln Street

Tel-Aviv, Israel 6713412

Attention: Nitzan Hirsch-Falk, Adv.

    If to the Shareholders: To the addresses set forth on Schedule A of the
Share Exchange Agreement.

 

-6-

 

 

If to the RSUs Holders: To the address set forth in Schedule I attached hereto.
    If to the Escrow Agent: Pearlman Law Group LLP   200 S. Andrews Avenue  
Suite 901   Fort Lauderdale, FL 33301   Attention: Brian A. Pearlman, Esq.  
email: brian@pslawgroup.net

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.6 Counterparts. This Agreement may be executed in several counterparts, each
one of which shall constitute an original and may be delivered by facsimile
transmission, and together shall constitute one instrument.

 

6.7 No Conflict of Interest. The parties hereof (i) (A) acknowledge and agree
that the Escrow Agent’s serving as escrow agent hereunder shall not constitute a
conflict of interest despite the Escrow Agent’s contemporaneously serving as
counsel to the Buyer in connection with the Share Exchange Agreement, this
Agreement and the other Transaction Documents and any other matters, and shall
not constitute a conflict of interest in connection with Escrow Agent’s
representation of the Buyer in the future in any matter, (B) waives any conflict
of interest resulting from the Escrow Agent’s contemporaneously serving as
counsel to the Buyer in connection with the Share Exchange Agreement, this
Agreement and the other Transaction Documents, and (ii) covenants and agrees not
to assert a conflict of interest solely as a result of the Escrow Agent serving
in such roles. The parties agree that the Escrow Agent may serve as counsel to
the Buyer in connection with a dispute involving this Agreement or the Escrow
Property; provided that the Escrow Agent shall promptly resign from its duties
as Escrow Agent as provided for in Section 5.6. The parties hereof acknowledge
that the provisions of this Section 6.7 constitute a material inducement for the
Escrow Agent to serve as escrow agent hereunder. The parties hereof further
acknowledge and agree that they have selected the Escrow Agent in order to
facilitate the consummation of the transactions contemplated by the Share
Exchange Agreement and the retention of the Escrow Property in order to avoid
the time, cost and expense of a third party serving as the escrow agent
hereunder.

 

-7-

 

 

WITNESS the execution of this Agreement as of the date first above written.

 

  Bright Mountain Media, Inc.       By: /s/ W. Kip Speyer     W. Kip Speyer,
Chief Executive Officer       Slutzky & Winshman, Ltd.       By: /s/ Nadav
Slutzky   Name: Nadav Slutzky   Its: Chief Executive Officer       Shareholders
      /s/ Nadav Slutzky   Nadav Slutzky       /s/ Joey Winshman   Joey Winshman
      /s/ Eli Desatnik   Eli Desatnik       Pearlman Law Group LLP, as Escrow
Agent       By: /s/ Brian A. Pearlman     Brian A. Pearlman, Esq., Partner

 

[Converted RSUs Escrow Agreement – Signature Page – August 2019]

 

-8-

 

 

WITNESS the execution of this Agreement as of the date first above written.

 

  RSUs Holders       /s/ Tomer Goldsmith   Tomer Goldsmith       /s/ Daniel
Slutzky   Daniel Slutzky       /s/ Oded Breiner   Oded Breiner       /s/ Shlomy
Erba   Shlomy Erba

 

[Converted RSUs Escrow Agreement – Signature Page – August 2019]

 

-9-

 

 

Schedule I

 

Name   Address Tomer Goldsmith     Daniel Slutzky     Oded Breiner     Shlomy
Erba    

 

-10-

 

 

 